DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed November 01, 2021. Claims 1-9 and 11-15 are pending.  

Allowable Subject Matter
Claims 1-9 and 11-15 now renumbered 1-14  are allowed.
The closest prior art of record is Kosaka (Pub No.: US 20110167081) in view of Ives (Pub No.: 2011/0182508).   Kosaka discloses a computing device (image processing system for creating electronic document  - see [p][0002]), comprising: a processing resource (205, CPU  - see Fig. 2); and a memory resource (206, RAM – see Fig. 2) storing machine readable instructions to cause the processing resource (program – see [p][0049]) to: capture an image of a substrate (image data 300 scanned by the scanner unit 201 is input – see [p][0051]); define a marked area of the image of the substrate (see Fig. 5A – with a white background and foreground objects such as 501 or 503); separate the analog imagery of the image from a background of the image (background image created after foreground images are removed – see [p][0084]); and generate a small vector image that includes the analog imagery of the image (see Kosaka does not expressly disclose, wherein the defining including as analog imagery, wherein the analog imagery includes markings that are drawn on the substrate and wherein the small vector image comprises a plurality of geometric objects to form the analog imagery.
 	Ives discloses an image segmenting method wherein the analog imagery includes markings that are drawn on the substrate (handwritten text on document – see Fig. 2A) and wherein the small vector image comprises a plurality of geometric objects to form the analog imagery (see Fig 2C). However, the combination of Kosaka and Ives as a whole does not teach display the small vector image over a graphical image of the digital image file such that the graphical image is viewable through the background of the small vector image.
 	The present invention improves over the prior art by an information sharing device can be adapted to display information related to particular individuals, users, or profiles, a single information display device in a rental vehicle display information such that the relevant user is charged for tolls directly rather than via the rental car agency. This improves the privacy of the renter because the rental car agency does not have a list of toll charges incurred by the renter. Similarly, where a driver owns several vehicles, conventional systems would not generally allow an information sharing device of each vehicle to share information to services relevant to the particular user of that vehicle. Moreover, as car sharing services become increasingly popular, information sharing devices that can interact with internal or external services based on the particular vehicle user can present opportunities for monetization of services, improved 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663    
November 10, 2021